Name: 2000/154/EC: Council Decision of 14 February 2000 appointing Austrian members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-02-24

 Avis juridique important|32000D01542000/154/EC: Council Decision of 14 February 2000 appointing Austrian members and alternate members of the Committee of the Regions Official Journal L 051 , 24/02/2000 P. 0023 - 0023COUNCIL DECISIONof 14 February 2000appointing Austrian members and alternate members of the Committee of the Regions(2000/154/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas:Seats as members of the Committee of the Regions have become vacant following the resignation of Mr Franz Romeder and Mr Josef Dechant and that seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr GÃ ¼nther Pumberger and Mr Anton Koczur, notified to the Council on 10 and 20 January and 3 February 2000 respectively.Having regard to the proposal from the Austrian Government,HAS DECIDED AS FOLLOWS:Sole Article1. Mr GÃ ¼nther Pumberger and Mr Anton Koczur are hereby appointed full members of the Committee of the Regions in place of Mr Franz Romeder and Mr Josef Dechant respectively for the remainder of their term of office, which runs until 25 January 2002.2. Mr Helmut MÃ ¶dlhammer and Ms Elisabeth Heinzel-Schiel are hereby appointed alternate members of the Committee of the Regions in place of Mr GÃ ¼nther Pumberger and Mr Anton Koczur respectively for the remainder of their term of office, which runs until 25 January 2002.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 28, 4.2.1998, p. 19.